DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.

Election/Restrictions
Newly submitted Claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the reasons enumerated in the Restriction Requirement mailed February 17, 2022.
Applicant elected Species A directed towards an external reinforcing means made of at least one thread like element and did not elect Specie C directed towards an external reinforcing means made using biodegradable gauze in the election made on February 17, 2022. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1 recites the limitation “comprising external reinforcement means” in lines 10-11.  It appears the claim should recite “comprising an external reinforcement means” for grammatical purposes.
Claim 1 recites the limitation “starting from an area adjacent to said opening up to said base” in line 20.  It appears the claim should recite “starting from an area adjacent to said opening and ending at said base” since the base is located at a bottom of the biodegradable container and not from an opening up to the base.
Claim 10 recites the limitation “said container” in line 3.  It appears the claim should recite “said biodegradable container” in order to maintain consistency with “A biodegradable container” recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A biodegradable container for administration of beverages by injecting a fluid solution under pressure through a preparation” in lines 1-2.  It is unclear what is meant by the term “a preparation” in the context of the claim.
Claim 10 recites the limitation “said beverage” in line 2.  There is insufficient antecedent basis for said beverage (singular).  There is only antecedent basis for beverages (plural) as recited in Claim 1, line 2.
Claim 11 recites the limitation “said beverage” in line 3.  There is insufficient antecedent basis for said beverage (singular).  There is only antecedent basis for beverages (plural) as recited in Claim 1, line 2.
Claim 13 recites the limitation “said end plat” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a bottom” in lien 3.  It is unclear what structure “a bottom” is associated with.
Claim 16 recites the limitation “reinforced sidewall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “upper part” in line 2.  It is unclear if this refers to “an upper part” recited in Claim 1, line 8 or to an entirely different upper part.  For purposes of examination Examiner interprets the claim to refer to the same upper part.
Claim 17 recites the limitation “wherein said side at least one fold” in lines 1-2.  There is insufficient antecedent basis for “said side.”  Additionally, it is unclear what is meant by this limitation.
Clarification is required.
Claims 9, 12, 14-15, and 18-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Yourist US 2011/0226788.
It is noted that a formal human translation of Huang CN 2625343 was previously furnished in the Office Action mailed February 28, 2022.  All citations to Huang CN 2625343 are with respect to the formal human translation.
Regarding Claim 1, Wahhas discloses a biodegradable container (cup 10) comprising a body having a base, a sidewall, and an opening (opening closed by lid 14) opposite to the base wherein the body forms a chamber for containing a preparation (coffee 16) and an upper part (lid 14) coupled to the body in such a way as to obstruct the opening and prevent an escape of the preparation (coffee 16) (‘058, FIGS. 3-4) (‘058, Paragraphs [0013]-[0014]).
Wahhas is silent regarding the sidewall including at least one fold extending a length of the sidewall and an external reinforcement means associated with the side wall wherein the external reinforcing means are made by at least one biodegradable thread or at least one biodegradable strip spirally wound around the side wall starting from an area adjacent to the opening up to the base and capable of opposing resistance to pressure acting on the biodegradable container during the injection of fluid solution under pressure.
Huang discloses a beverage container comprising a body having a base, a sidewall, and an opening opposite to the base and an upper part coupled to the body in such a way as to obstruct the opening wherein the container comprises external reinforcement means (protruding heat insulating member 42) associated with the sidewall (peripheral wall 40) wherein the external reinforcing means are made by at least one strip (protruding heat insulating member 42) spirally wound around the side wall starting from an area adjacent to the opening up to the base and capable of opposing resistance to pressure acting on the container during the injection of fluid solution under pressure wherein the pressure acts on the container from inside and/or from outside (heat insulating members 42 increase the lateral strength of peripheral wall 40) (‘343, FIG. 6) (‘343 Translation, Page 10, lines 6-20).

    PNG
    media_image1.png
    748
    990
    media_image1.png
    Greyscale

Both Wahhas and Huang are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Wahhas and incorporate external reinforcement means made by at least one strip spirally wound around the side wall starting from an area adjacent to the opening up to the base wherein the at least one strip is coupled with the body as taught by Huang in order to provide an insulating member that allows the container to have an increased lateral strength.
Further regarding Claim 1, Wahhas modified with Huang is silent regarding the sidewall including at least one fold extending a length of the sidewall.
Yourist discloses a container comprising a body (main body portion 14) having a base (bottom portion 12), a sidewall (sidewall 16), and an opening (opening surrounded by upper rim 16) opposite to the base (bottom portion 12) wherein the body forms a chamber and an upper part (lid member 30) coupled to the body (main body portion 14) (‘788, Paragraphs [0032]-[0033]) wherein the container is filled with a food or beverage (‘788, Paragraph [0059]).  Yourist further discloses the container comprising at least one fold (columns or beams 34) extending a length of the sidewall (‘788, FIGS. 1-2) (‘788, Paragraph [0042]) wherein the container has sufficient column strength, rigidity, and stability under elevated pressures and temperatures to permit heat sterilization without experiencing excessive deformation (‘788, Paragraph [0013]) wherein the container is capable of withstanding temperatures of about 210 degrees F to about 260 degrees F with a minimum amount of deformation (‘788, Paragraph [0061]).
It is noted that the claim does not specify any particular length.  The columns or beams 34 has a length and a width that spans a portion of the sidewall.  The claim does not require the at least one fold to be continuously disposed around a height or width of the sidewall.

    PNG
    media_image2.png
    922
    810
    media_image2.png
    Greyscale

Both Wahhas and Yourist are directed towards food containers capable of withstanding hot temperatures (‘058, Paragraph [0012]) (‘788, Paragraph [0061]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Wahhas and incorporate a at least one fold extending a length of the sidewall as taught by Yourist in order to provide additional column strength to the container body and to stabilize the container under elevated pressures and temperatures without the container experiencing excessive deformation (‘788, Paragraphs [0042] and [0063]).
Further regarding Claim 1, the limitations “by gluing or by mechanical coupling” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 1, the limitations “for administration of beverages by injecting a fluid solution under pressure through a preparation,” “for containing said preparation,” “configured to oppose resistance to pressure acting on said biodegradable container during the injection of said fluid solution under pressure wherein said pressure acts on the biodegradable container from inside the biodegradable container and/or from outside the biodegradable container,” and “so as to contain an expansion of said side wall during the injection of said pressurized fluid solution in said biodegradable container” are seen to be recitations regarding the intended use of the “biodegradable container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Huang teaches the external reinforcement means (heat insulating members 42) to oppose resistance to pressure applied to the container (‘343 Translation, Page 10, lines 18-20).
Regarding Claim 16, Wahhas discloses the upper part (lid 12) being assembled to the body (cup 10) (‘058, FIG. 4) (‘058, Paragraph [0016]).  Huang discloses the reinforced sidewall being assembled to the body (‘343, FIG. 6).
Regarding Claim 18, Huang discloses the external reinforcing means substantially covering the sidewall (‘343, FIG. 6).
Regarding Claim 19, Wahhas discloses the external reinforcement means including an outer paper layer (‘058, Paragraphs [0002] and [0014]).  It is noted that the claim does not require the external reinforcement means to have a multilayered laminate structure wherein an inner layer is made of a different material than paper.
Claims 1, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and McBride US 5,439,109.
It is noted that a formal human translation of Huang CN 2625343 was previously furnished in the Office Action mailed February 28, 2022.  All citations to Huang CN 2625343 are with respect to the formal human translation.
Regarding Claim 1, Wahhas discloses a biodegradable container (cup 10) comprising a body having a base, a sidewall, and an opening (opening closed by lid 14) opposite to the base wherein the body forms a chamber for containing a preparation (coffee 16) and an upper part (lid 14) coupled to the body in such a way as to obstruct the opening and prevent an escape of the preparation (coffee 16) (‘058, FIGS. 3-4) (‘058, Paragraphs [0013]-[0014]).
Wahhas is silent regarding the sidewall including at least one fold extending a length of the sidewall and an external reinforcement means associated with the side wall wherein the external reinforcing means are made by at least one biodegradable thread or at least one biodegradable strip spirally wound around the side wall starting from an area adjacent to the opening up to the base and capable of opposing resistance to pressure acting on the biodegradable container during the injection of fluid solution under pressure.
Huang discloses a beverage container comprising a body having a base, a sidewall, and an opening opposite to the base and an upper part coupled to the body in such a way as to obstruct the opening wherein the container comprises external reinforcement means (protruding heat insulating member 42) associated with the sidewall (peripheral wall 40) wherein the external reinforcing means are made by at least one strip (protruding heat insulating member 42) spirally wound around the side wall starting from an area adjacent to the opening up to the base and capable of opposing resistance to pressure acting on the container during the injection of fluid solution under pressure wherein the pressure acts on the container from inside and/or from outside (heat insulating members 42 increase the lateral strength of peripheral wall 40) (‘343, FIG. 6) (‘343 Translation, Page 10, lines 6-20).

    PNG
    media_image1.png
    748
    990
    media_image1.png
    Greyscale

Both Wahhas and Huang are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Wahhas and incorporate external reinforcement means made by at least one strip spirally wound around the side wall starting from an area adjacent to the opening up to the base wherein the at least one strip is coupled with the body as taught by Huang in order to provide an insulating member that allows the container to have an increased lateral strength.
Further regarding Claim 1, Wahhas modified with Huang is silent regarding the sidewall including at least one fold extending a length of the sidewall.
McBride discloses a storage device (line storage device 10”) comprising a body portion (body portion 16”) having pleats or creases (pleats or creases 33) to allow the body portion (body portion 16”) to be collapsed in an accordion like fashion to a predetermined compact configuration (‘109, FIG. 7) (‘109, Column 5, lines 34-45).

    PNG
    media_image3.png
    919
    1298
    media_image3.png
    Greyscale

Both Wahhas and McBride are directed towards the same field of endeavor of containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of modified Wahhas and incorporate at least one fold extending a length of the sidewall as taught by McBride in order to allow the container to fold in a collapsed state for easier storage.
Regarding Claim 16, Wahhas discloses the upper part (lid 12) being assembled to the body (cup 10) (‘058, FIG. 4) (‘058, Paragraph [0016]).  Huang discloses the reinforced sidewall being assembled to the body (‘343, FIG. 6).
Regarding Claim 18, Huang discloses the external reinforcing means substantially covering the sidewall (‘343, FIG. 6).
Regarding Claim 19, Wahhas discloses the external reinforcement means including an outer paper layer (‘058, Paragraphs [0002] and [0014]).  It is noted that the claim does not require the external reinforcement means to have a multilayered laminate structure wherein an inner layer is made of a different material than paper.
Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Rapparini US 2011/0247975.
It is noted that a formal human translation of Huang CN 2625343 was previously furnished in the Office Action mailed February 28, 2022.  All citations to Huang CN 2625343 are with respect to the formal human translation.
Regarding Claim 1, Wahhas discloses a biodegradable container (cup 10) comprising a body having a base, a sidewall, and an opening (opening closed by lid 14) opposite to the base wherein the body forms a chamber for containing a preparation (coffee 16) and an upper part (lid 14) coupled to the body in such a way as to obstruct the opening and prevent an escape of the preparation (coffee 16) (‘058, FIGS. 3-4) (‘058, Paragraphs [0013]-[0014]).
Wahhas is silent regarding the sidewall including at least one fold extending a length of the sidewall and an external reinforcement means associated with the side wall wherein the external reinforcing means are made by at least one biodegradable thread or at least one biodegradable strip spirally wound around the side wall starting from an area adjacent to the opening up to the base and capable of opposing resistance to pressure acting on the biodegradable container during the injection of fluid solution under pressure.
Huang discloses a beverage container comprising a body having a base, a sidewall, and an opening opposite to the base and an upper part coupled to the body in such a way as to obstruct the opening wherein the container comprises external reinforcement means (protruding heat insulating member 42) associated with the sidewall (peripheral wall 40) wherein the external reinforcing means are made by at least one strip (protruding heat insulating member 42) spirally wound around the side wall starting from an area adjacent to the opening up to the base and capable of opposing resistance to pressure acting on the container during the injection of fluid solution under pressure wherein the pressure acts on the container from inside and/or from outside (heat insulating members 42 increase the lateral strength of peripheral wall 40) (‘343, FIG. 6) (‘343 Translation, Page 10, lines 6-20).

    PNG
    media_image1.png
    748
    990
    media_image1.png
    Greyscale

Both Wahhas and Huang are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Wahhas and incorporate external reinforcement means made by at least one strip spirally wound around the side wall starting from an area adjacent to the opening up to the base wherein the at least one strip is coupled with the body as taught by Huang in order to provide an insulating member that allows the container to have an increased lateral strength.
Further regarding Claim 1, Wahhas modified with Huang is silent regarding the sidewall including at least one fold extending a length of the sidewall.
Rapparini discloses a capsule (container body 101) comprising sidewalls with a plurality of vertically disposed folds (pleated portions 201) (‘975, FIGS. 10-12) (‘975, Paragraphs [0075]-[0077]) wherein the folds (pleated portions) are provided as having an expanded state and a partially flattened in a collapsed storage state (‘975, Paragraph [0083]).  It is noted that the claim does not specify any particular length.  The pleated portions 201 have a length and a width that spans a portion of the sidewall.  The claim does not require the at least one fold to be continuously disposed around a height or width of the sidewall.

    PNG
    media_image4.png
    996
    1431
    media_image4.png
    Greyscale

Both Wahhas and Rapparini are directed towards the same field of endeavor of beverage containers used in a beverage making machine to prepare beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Wahhas and incorporate at least one fold extending a length of the sidewall as taught by Rapparini in order to stiffen the container body (‘975, Paragraph [0076]) and to reduce the possibility of being inadvertently squeezed and compressed when handled by a user (‘975, Paragraph [0075]).
Further regarding Claim 1, the limitations “by gluing or by mechanical coupling” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 1, the limitations “for administration of beverages by injecting a fluid solution under pressure through a preparation,” “for containing said preparation,” “configured to oppose resistance to pressure acting on said biodegradable container during the injection of said fluid solution under pressure wherein said pressure acts on the biodegradable container from inside the biodegradable container and/or from outside the biodegradable container,” and “so as to contain an expansion of said side wall during the injection of said pressurized fluid solution in said biodegradable container” are seen to be recitations regarding the intended use of the “biodegradable container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Huang teaches the external reinforcement means (heat insulating members 42) to oppose resistance to pressure applied to the container (‘343 Translation, Page 10, lines 18-20).
Regarding Claim 16, Wahhas discloses the upper part (lid 12) being assembled to the body (cup 10) (‘058, FIG. 4) (‘058, Paragraph [0016]).  Huang discloses the reinforced sidewall being assembled to the body (‘343, FIG. 6).
Regarding Claim 17, Rapparini discloses the at least one fold (pleated portions 201) of the sidewall being oriented vertically with respect to the base (‘’975, FIGS. 10-12) (‘975, Paragraphs [0075]-[0077]).
Regarding Claim 18, Huang discloses the external reinforcing means substantially covering the sidewall (‘343, FIG. 6).
Regarding Claim 19, Wahhas discloses the external reinforcement means including an outer paper layer (‘058, Paragraphs [0002] and [0014]).  It is noted that the claim does not require the external reinforcement means to have a multilayered laminate structure wherein an inner layer is made of a different material than paper.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Rapparini US 2011/0247975 as applied to claim 1 above in further view of Turri et al. US 2003/0136533.
Regarding Claim 9, Wahhas discloses the body being made of compostable paper (‘058, Paragraphs [0013]-[0014]).  Rapparini also teaches the body being made of compostable paper as discussed above (‘975, Paragraphs [0021] and [0068]).
Wahhas modified with Huang and Rapparini is silent regarding the body being subjected to grease and waterproofing treatment on an inner surface and/or an external surface of the biodegradable container.
Turri et al. discloses paper used for packaging coffee and foods to be cooked in a microwave oven wherein the paper is treated with compounds to confer resistance to oils, fats, and water (‘533, Paragraph [0002]) wherein the paper has a high resistance to both greases and water (‘533, Paragraph [0006]).
Both modified Wahhas and Turri et al. are directed towards the same field of endeavor of paper based food containers capable of withstanding high temperatures such as conditions in a beverage brewing machine or in a microwave.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based container of modified Wahhas and construct the paper with grease and waterproofing treatment as taught by Turri et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the paper material of Wahhas to have waterproof and greaseproof material as taught by Turri et al. based upon the desired properties.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Rapparini US 2011/0247975 as applied to claim 1 above in further view of Kamerbeek et al. US 2012/0225168.
Regarding Claims 10 and 15, Wahhas modified with Huang and Rapparini is silent regarding the base having a plurality of holes for administration of the beverage during the injection of the pressurized fluid solution in the container and upper part having one or more holes for the passage of the fluid solution under pressure.
Kamerbeek et al. discloses a biodegradable container (capsule 2) (‘168, Paragraph [0020]) comprising a body (cup 12) having a base (bottom 18), a sidewall (circumferential wall 16), and an opening (opening closed by lid 14) opposite to the base (bottom 18) wherein the body forms a chamber (inner space 22) for containing a preparation, the base (bottom 18) having a plurality of holes (entrance openings 25) for administration of the beverage during the injection of the pressurized fluid solution in the container and an upper part (lid 14) coupled to the body wherein the base (bottom 18) has a plurality of holes (entrance openings 25) (‘168, Paragraphs [0051] and [0057]) and the upper part (lid 14) has one or more holes (exit openings 27) (‘168, FIG. 2) (‘168, Paragraphs [0042], [0047], and [0051]).

    PNG
    media_image5.png
    818
    1004
    media_image5.png
    Greyscale

Both Wahhas and Kamerbeek et al. are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper part lid of Wahhas and construct the upper part lid with one or more holes for passage of the fluid solution under pressure as taught by Kamerbeek et al. in order to allow the prepared coffee to exit the capsule through the openings (‘168, Paragraphs [0056]-[0057]).
Further regarding Claims 10 and 15, the limitations “for administration of said beverage during the injection of said pressurized fluid solution in said container” and “for the passage of said fluid solution under pressure” are limitations regarding the intended use of the container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Rapparini US 2011/0247975 as applied to claim 1 above in further view of Nocera US 2012/0328739.
Regarding Claim 11, Wahhas discloses the biodegradable capsule comprising a biodegradable filter (filter 12) (‘058, Paragraphs [0013]-[0014]).
 Wahhas modified with Huang and Rapparini is silent regarding a bottom filter arranged inside the body and in proximity to the base.
Nocera discloses a container (capsule 6) comprising body (hollow casing 2) having a base (bottom 9), a sidewall, and an opening opposite to the base wherein the body (hollow casing 2) forms a chamber for containing a preparation (coffee) and an upper part coupled to the body (hollow casing 2) (‘739, Paragraph [0046]) wherein the base (bottom 9) has a plurality of holes (holed grid 10) and a bottom filter (first round filter 3) is arranged inside the body (hollow casing 2) and contacts the base (bottom 9), which reads on the bottom filter being in proximity to the base (‘739, FIGS. 5-8) (‘739, Paragraph [0047]).
Both Wahhas and Nocera are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Wahhas and incorporate a bottom filter arranged inside the body in proximity to the base since Nocera et al. teaches that incorporating a bottom filter that is disposed at the base of the container was a known configuration in the beverage container art.
Further regarding Claim 11, the limitations “for filtering said beverage and prevent a leakage of said preparation during the injection of said pressurized fluid solution in said biodegradable container” are limitations with respect to the intended use of the container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Rapparini US 2011/0247975 as applied to claim 1 above in further view of Kruger US 2011/0142996.
Regarding Claim 12, Wahhas discloses the container being made completely out of biodegradable materials (‘058, Paragraph [0013]).
Wahhas modified with Huang and Rapparini is silent regarding an end plate being arranged internally to the body.
Kruger discloses a container (portion capsule 1) comprising a body (base element 2) having a base (bottom region 11), a sidewall, and an opening (opening closed off by membrane 4) opposite to the base (bottom region 11) wherein the body (base element 2) forms a chamber (cavity 3) for containing a preparation (coffee) and an upper part (membrane 4) coupled to the body (base element 2) in such a way as to obstruct the opening and prevent escape of the preparation (coffee) (‘996, FIG. 1) (‘996, Paragraph [0006]).  Kruger further discloses an end plate (filter element 5) arranged internally to the body (base element 2) (‘996, FIG. 1) (‘996, Paragraph [0024]).
Both Wahhas and Kruger are directed towards the same field of endeavor of beverage capsules used in a beverage preparation machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Wahhas and incorporate an end plate in the form of a rigid filter element disposed internally to the body as taught by Kruger in order to further filter out the ingredients of the container during beverage preparation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021), Rapparini US 2011/0247975, and Nocera US 2012/0328739 as applied to claim 11 above in further view of Fond US 6,025,000.
Regarding Claim 13, Wahhas modified with Huang, Rapparini, and Nocera is silent regarding the base comprising multilayered material.
Fond discloses a container comprising a biodegradable body made of a laminate of paper (‘000, Column 4, lines 9-35).
Both Wahhas and Fond are directed towards the same field of endeavor of biodegradable paper based beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wahhas and construct the body out of a laminate of paper since Fond teaches that it was known to construct a beverage container out of a laminate having paper.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Fond teaches that there was known utility in constructing a beverage container out of a multilayered material.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Rapparini US 2011/0247975 as applied to claim 1 above in further view of Robertson US 2015/0048089.
Regarding Claim 14, Wahhas modified with Huang and Rapparini is silent regarding a biodegradable outer ring arranged externally to the body and in the vicinity of the opening for the coupling between the biodegradable container and the upper part.
Robertson discloses a compostable food container (container 14) comprising a body having a base, a sidewall, an upper part (cover 16) coupled to the body, and an outer ring (plastic ring 12) arranged externally to the body for the coupling between the compostable container (container 14) and the upper part (cover 16) (‘089, FIGS. 3-5) (‘089, Paragraph [0027]).

    PNG
    media_image6.png
    774
    621
    media_image6.png
    Greyscale

Wahhas discloses using biodegradable materials to make the food container (‘058, Paragraph [0013]).  Both Wahhas and Robertson are directed towards the same field of endeavor of compostable food containers comprising an upper part coupled to the body.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wahhas and incorporate an outer ring arranged externally to the body for the coupling between the compostable container and the upper part since Robertson teaches that the claimed coupling methods between the upper part and the body was a known and conventional way to attach the upper part to the body of a compostable food container.

Response to Arguments
Examiner notes that the Drawing Objections have been withdrawn in view of the amendments.
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections have been made in view of the amendments.
Examiner notes that most of the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments (except the previous rejection of Claim 13 under 35 USC 112(b).
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed November 21, 2022 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant alleges on Page 6 of the Remarks that the cited references might not disclose or suggest a body having a base, a sidewall, and an opening opposite to the base the body forming a chamber for containing the preparation wherein the sidewall includes at least one fold extending a length of the sidewall as recited in Claim 1.
Examiner notes that this particular claim language was not explicitly discussed in the previous interview.  Yourist still reads on the newly claimed limitations “wherein said sidewall includes at least one fold extending a length of the sidewall.”  Applicant has not distinctly or specifically pointed out the alleged errors of the Office Action.
Examiner notes that Claim 1 is also rejected using McBride or alternatively Rapparini to teach the limitations regarding at least one fold extending a length of the sidewall.
Examiner notes that Claim 20 has not been examined under the merits as being drawn to a non-elected Species as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woram et al. US 6,412,652 discloses a variable height container (adjustable collapsible container 12) including four side walls (adjustable height perimeter sidewalls) each having pleated accordion like longitudinal folds (pleated portion 22) disposed on each of its four rectangular sidewalls (adjustable height perimeter sidewalls) (‘652, FIG. 4) (‘652, Column 3, lines 15-41).

    PNG
    media_image7.png
    765
    1026
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792